Citation Nr: 0607919	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for other pulmonary 
disability, to include tuberculosis and asbestosis.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to June 27, 2005.

4.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss since June 27, 2005.  

5.  Entitlement to a separate 10 percent evaluation for each 
ear affected by tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
tinnitus with an evaluation of 10 percent, granted service 
connection for bilateral hearing loss with a noncompensable 
evaluation, and denied service connection for asbestos-
related conditions, tuberculosis, and COPD, claimed as 
emphysema.  

A November 2004 letter informed the veteran that he was 
scheduled to testify before a Veterans Law Judge sitting at 
the RO (Travel Board Hearing) in December 2004.  The record 
reflects that the veteran failed to report for that hearing.  
The veteran did not provide a reason for his failure to 
report and his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  

The specific claims affected by the stay include all cases, 
such as the veteran's case, in which a claim for compensation 
for tinnitus was filed prior to June 13, 2003, and a 
disability rating for tinnitus in excess of 10 percent is 
sought.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  

In April 2005 the Board granted the veteran's motion to have 
his case advanced on its docket.  

In May 2005 the Board remanded the case for further 
development.  That development has been completed.  


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease (COPD) was first 
demonstrated years after service and has not been shown by 
competent medical evidence to be etiologically related to 
service.

2.  There is no current diagnosis of a pulmonary disability 
other than COPD, to include tuberculosis or asbestosis.  

3.  Prior to June 27, 2005, the veteran had no worse than 
level II hearing loss in the right ear, and level III hearing 
loss in the left ear. 

4.  Since June 27, 2005, the veteran has had no more than 
level VI hearing loss in the right ear, and level VII hearing 
loss in the left ear.    


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease (COPD) was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Pulmonary disability, other than COPD, to include 
tuberculosis or asbestosis, was not incurred in or, 
aggravated by, active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

3.  The criteria for a compensable rating for bilateral 
hearing loss prior to June 27, 2005 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2005).

4.  The criteria for an evaluation in excess of 30 percent 
for bilateral hearing loss since June 27, 2005 have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Diagnostic Code 
6100, 4.86.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
As will be discussed below, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In regard to the veteran's claim for an increased initial 
evaluation for bilateral hearing loss, in Dingess the Court 
held that once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess  v. 
Nicholson, slip op. at 15 (In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled). 

In any event the veteran did get VCAA notice regarding the 
initial rating.  He did not get notice with regard to the 
effective dates.  The lack of this notice was not prejudicial 
inasmuch as the claim is being denied and no effective dates 
are being set.  The veteran has not disputed the effective 
date of the grant of service connection, and that issue is 
not before the Board.

A May 2002 VCAA letter notified the veteran of what 
information and evidence was required to establish 
entitlement to service connection for his claimed 
disabilities.  A February 2003 VCAA letter informed the 
veteran of what information and evidence was necessary to 
establish entitlement to an increased evaluation for his 
service connected hearing loss.  

The May 2002 and February 2003 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

A May 2005 VCAA letter stated, "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Thus, the veteran was adequately advised of the 
fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the most recent 
transfer of the case to the Board and the veteran had the 
opportunity to submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records, 
service personnel records, and VA and private outpatient 
treatment records and associated them with the claims file.  
In addition, the veteran was afforded VA examinations in May 
and October 2002, March 2003, and June 2005.  

In his March 2006 informal hearing presentation, the 
veteran's representative argued that the June 2005 VA 
audiological examination did not properly reflect the 
veteran's level of disability because it was conducted in a 
sound-controlled room, which does not accurately reflect the 
veteran's hearing loss under the ordinary conditions of daily 
life.  The Board finds that the June 2005 VA audiological 
examination is adequate as the examination was conducted in 
the manner required by the regulations.  38 C.F.R. § 4.85 
(2005).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Service Connection

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.  The VA 
Adjudication and Procedure Manual provides a non-exclusive 
list of asbestos related diseases/abnormalities.  
Specifically, with regard to respiratory disorders, it lists:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, and cancer of the pharynx.  M21-1MR, Part IV, Subpart 
ii, Chapter 2(C)(9) (December 13, 2005) (formerly M21-1, Part 
VI, para. 7.21(a)(1) & (2)).  

The Court has held that the MANUAL M21-1 provisions do not 
create a presumption of exposure to asbestos solely from 
shipboard service.  Dyment v. West, 13 Vet. App. 141, 145 
(1999).  "Rather, [the M21-1 provisions] are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers."  Id.

COPD

Service medical records are negative for complaints of or 
treatment for COPD.  In fact, the veteran's May 1946 
separation examination included a negative photofluoroscopic 
examination of the chest.  

Although there is no evidence of COPD during service, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

VA outpatient treatment records from January 2000 to June 
2002 and September 2002 to January 2003 as well as private 
treatment records from April 2002 to February 2004 include 
diagnoses and treatment for COPD.  Therefore, the veteran has 
clearly satisfied the first element of a successful service 
connection claim, a current disability.  While these records 
indicate a current disability, none of them provide an 
opinion as to etiology of current COPD.  

In his January 2003 notice of disagreement, the veteran 
stated that he contributed his chronic pulmonary disorder to 
his job in the Navy because, although he did not smoke when 
he entered the Navy, "the availability of cheap cigarettes 
and tension was a factor."  

While the veteran himself has made the claim that current 
COPD is the result of smoking in service, as a layperson, he 
would not be competent to express an opinion as to medical 
causation, as he has not claimed, nor shown, that he is a 
medical expert, capable of rendering medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In a June 2002 statement, the veteran reported that he was 
exposed to asbestos while working on the U.S.S. Bosque.   He 
has contended that his current respiratory disabiities were 
due to such exposure.  Service personnel records verify that 
the veteran served on this naval vessel during World War II.

Further, even if there were competent medical evidence 
attributing current COPD to cigarette smoking in service, 
service connection is precluded on this basis.  See 
38 U.S.C.A. § 1103 (expressly prohibiting service connection 
for a disability on the basis that it resulted from an injury 
attributable to the use of tobacco products by a veteran 
during his service in the military for claims filed after 
June 9, 1998).   

At VA examination in May 2002 the veteran gave a history of 
exposure to asbestos in service.  He also reported that he 
had previously smoked, but had quit 15 years prior to the 
examination.  A CT of the chest and abdomen revealed 
emphysema with no evidence of asbestos exposure.  Pulmonary 
function testing revealed severe obstructive lung disorder.  
Chronic obstructive pulmonary disease was diagnosed, with no 
opinion as to etiology.  

On VA respiratory examination in March 2003, the veteran 
reported that he quit smoking 20 years earlier and that, 
prior to quitting, he smoked one pack per day.  Pulmonary 
function testing revealed severe obstructive lung disorder.  
The diagnosis was COPD, mild wheezing at present.  Again, no 
opinion as to etiology was given.  

In the absence of a competent medical opinion linking current 
COPD to service, the claim for service connection must be 
denied.  Also, the fact that the record does not reflect the 
veteran making complaints regarding, or seeking treatment for 
COPD until over 50 years after service weighs against the 
finding of a nexus between the current condition and service.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

While the veteran has asserted exposure to asbestos in 
service, there is no competent medical opinion of record 
establishing a nexus between current COPD and such asbestos 
exposure.  Thus, the weight of the evidence is against the 
grant of service connection on the basis of exposure to 
asbestos in service.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Other Pulmonary Disability

Service medical records are silent in regard to any other 
pulmonary disability.  At the VA examination in May 2002 the 
veteran gave a history of positive purified protein 
derivative (PPD) test in service.  He reported that he was 
not treated for the positive PPD and that he did not have a 
history of active tuberculosis.  The diagnoses include status 
post positive PPD with no active pulmonary tuberculosis and a 
chest scan negative for asbestosis.  

Even if the veteran's shipboard service during World War II 
did result in exposure to asbestos, there is no current 
diagnosis of any asbestos related disorders, to include 
tuberculosis or asbestosis. The VA examination in March 2003 
also did not diagnose any pulmonary disability other than 
COPD and there is no diagnosed pulmonary disability other 
than COPD in the VA and private outpatient treatment records.  

In the absence of a current diagnosis of a pulmonary 
disability other than COPD, to include tuberculosis and 
asbestosis, the elements of a successful service connection 
claim cannot be satisfied.  Since the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Hearing Loss 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of a disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz with an 
average pure tone threshold obtained by dividing these 
thresholds by four.  

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. 
§ 4.85.  

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

The veteran was initially granted service connection for 
bilateral hearing loss by rating decision in September 2002 
with a noncompensable evaluation.  

On VA examination in May 2002, the veteran's pure tone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
45
55
LEFT
45
40
45
55

The average pure tone threshold was 46 on the right and 46 on 
the left.  Speech recognition ability was 84 percent on the 
right and 88 percent on the left.

VA outpatient treatment records from January 2000 to June 
2002 and September 2002 to January 2003 include treatment for 
hearing loss.  An April 2002 treatment record reported mild 
sloping to severe sensorineural hearing loss.  An audiogram 
was conducted at this time, however, it did not measure pure 
tone threshold at each of the required levels nor did it 
include a Maryland CNC Word List test, thus, these audiogram 
test results are deemed invalid for rating purposes since 
they do not comply with 38 C.F.R. § 4.85(a).  

Audiometric testing was not conducted at the VA examination 
in October 2002.  On VA examination in March 2003, the 
veteran's pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
50
60
LEFT
50
45
45
55

The average pure tone threshold was 51 on the right and 49 on 
the left.  Speech recognition ability was 88 percent on the 
right and 80 percent on the left.

Using Table VI, the veteran's May 2002 VA audiological 
evaluation revealed Level II hearing in the right ear and 
Level II hearing in the left ear.  Combining these levels 
according to Table VII reveals an evaluation of 0 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  The results of this 
audiological examination do not meet the criteria for an 
exceptional pattern of hearing loss and Table VIA is not for 
application.  38 C.F.R. § 4.86.  

When the same process is applied to the results of the March 
2003 VA audiological examination, using Table VI, the veteran 
has Level II hearing in the right ear and Level III hearing 
in the left ear.  Combination of these levels again yields an 
evaluation of 0 percent under Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The results of this audiological 
examination also do not meet the criteria for an exceptional 
pattern of hearing loss and Table VIA is not for application.  
38 C.F.R. § 4.86.  

A noncompensable evaluation is the maximum rating applicable 
to the veteran's bilateral hearing loss prior to June 27, 
2005 as he has not demonstrated, by pure tone audiometry 
testing and the controlled speech discrimination test, that 
he has met the requirements for the next higher evaluation of 
10 percent under the rating criteria.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the noncompensable evaluation properly 
reflects the level of the veteran's bilateral hearing loss 
prior to June 27, 2005.  

On VA examination in June 2005, the veteran's pure tone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
75
75
75
LEFT
70
75
70
70

The average pure tone threshold was 75 on the right and 71 on 
the left.  Speech recognition ability was 70 percent on the 
right and 60 percent on the left.

Using Table VI, the veteran's these results reveal Level VI 
hearing in the right ear and Level VII hearing in the left 
ear.  Combining these levels according to Table VII reveals 
an evaluation of 30 percent.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The results of this audiological evaluation reveal an 
exceptional pattern of hearing loss because the puretone 
threshold at each of the 4 frequencies exceeds 55 decibels.  
Therefore, Table VIA is for application.  38 C.F.R. 
§ 4.86(a).  Table VIA reveals Level VI hearing in the right 
ear and Level VI hearing in the left ear.  Combining these 
levels according to Table VII also reveals and evaluation of 
30 percent.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

A 30 percent evaluation is the maximum rating applicable to 
the veteran's current bilateral hearing loss as he has not 
demonstrated, by pure tone audiometry testing and the 
controlled speech discrimination test, that he has met the 
requirements for the next higher evaluation of 40 percent 
under the rating criteria.  

The Board finds that the 30 percent evaluation properly 
reflects the highest level of the veteran's bilateral hearing 
loss since June 27, 2005.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the veteran has 
not contended that his bilateral hearing loss has resulted in 
marked interference in employment nor has it required any, 
let alone frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied

Entitlement to service connection for other pulmonary 
disability, to include tuberculosis and asbestosis, is 
denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to June 27, 2005 is denied.

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss since June 27, 2005 is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


